Citation Nr: 1441059	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss, to include the assignment of an extraschedular evaluation, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The matter was remanded by the Board in September 2011 for additional development.  Following that remand, the Veteran was assigned a 30 percent rating for bilateral hearing loss, effective the date of his original claim.  

The Veteran testified at an August 2010 hearing before the undersigned.  A transcript of those proceedings is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its remand, the Board instructed the AOJ to schedule the Veteran for a new audiological examination.  Although VA provided a new audiological examination in December 2011, the examination report is inadequate.  The examiner failed to either address discrepancies between the current examination results and historical private examination results, or to discuss the impact of hearing loss on the Veteran's daily activities and occupational functioning.  Additionally, the Veteran's word recognition scores at the time of the examination are untrustworthy, in that he, at the examiner's urging, guessed on words of which he was unsure, according to his representative's September 2013 argument.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that VA examinations must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA audiological examination to determine the nature and current level of severity of his service-connected bilateral hearing loss.  The claims file, as well as the Virtual VA and VBMS electronic records must be made available to the examiner, and the ensuing report must indicate that such review occurred.  The appellant should be informed, prior to the exam, that failure to cooperate with the examiner when taking this examination may negatively impact his claim for benefits.  

The examination report should take a history of the impact of the Veteran's hearing loss on his occupational and daily functioning, and the examiner should discuss how hearing loss affects those areas of the appellant's life.  

If test results vary greatly from the prior test results from the Ross Hearing Center, the audiologist should proffer an opinion as to why there is such a difference.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

